J-A14018-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DURANT J. JOHNSON

                            Appellant                No. 1285 MDA 2015


              Appeal from the Judgment of Sentence July 6, 2015
               In the Court of Common Pleas of Franklin County
              Criminal Division at No(s): CP-28-SA-0000046-2015


BEFORE: BOWES, J., OTT, J., and PLATT, J.*

MEMORANDUM BY OTT, J.:                                     FILED MAY 10, 2016

        Durant J. Johnson appeals pro se from the judgment of sentence

imposed on June 25, 2015, in the Court of Common Pleas of Franklin

County. Following a summary appeal and de novo hearing, the trial court

found Durant guilty of driving while operating privilege is suspended or

revoked1 (sixth offense), and sentenced him to 30 days to 6 months’




____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    75 Pa.C.S. § 1543(a).
J-A14018-16


incarceration.2 Because we find Johnson has waived any claims on appeal,

we affirm.


       On December 6, 2014, Johnson was charged with driving while

operating privileges is suspended or revoked, and was subsequently found

guilty of that offense and sentenced by a magisterial district judge. Johnson

appealed to the court of common pleas, and was granted a de novo hearing

on June 25, 2015. The trial court found Johnson guilty, and sentenced him

as stated above.       Johnson filed a notice of appeal pro se.   Thereafter, in

response to the order of the trial court, he filed a Pa.R.A.P. 1925(b)

statement, which reads in its entirety:

       I would like to appeal this suspension license ticket because of
       Thomas Ladd v. Commonwealth Dept. of Transportation,
       [753 A.2d 318 (Pa. Cmwlth. 2000)]. It talks about retroactively
____________________________________________


2
  Specifically, the trial judge re-imposed the sentence previously imposed by
the magisterial district judge:

       [Johnson] is …      subject to $1000 fine and a jail sentence
       minimum of 30 days but not more than 6 months, the Court
       hereby confirms the judgment of sentence imposed by the
       magisterial district judge for a sentence of 30 days in the
       Franklin County Jail, and it appearing that [Johnson] has
       satisfied that condition will not be incarcerated this date. It
       further appears that sentence was imposed April 2, 2015, and
       was intended to impose a 150 day suspended sentence
       subsequent to the servi[ng] of the jail sentence of 30 days, the
       Court hereby confirms this portion of the sentence and the fines
       and costs imposed by the magisterial district judge with the
       addition of $5 certification fee.

Order, 6/25/2015.



                                           -2-
J-A14018-16


       reinstating licenses. I believe this applies to me because I was
       placed under suspension because of a mistake by Penndot. I
       believe statute 42 Pa.C.S.A. [§] 903(b), Cross Appeals could
       come into play. I just came across Ladd a few months ago. I
       guess my trial lawyer back through July 2014 was not aware of
       Ladd because he handled my Dept. of Transportation hearing
       also. I will include Ladd and the petition of the mistake. A nunc
       pro tunc decision in the Commonwealth Court for the license
       itself of a Cross Appeal may help this court.

Johnson’s pro se Concise Statement, 8/20/2015.

       In its Rule 1925(a) opinion, the trial court noted that Johnson’s concise

statement “makes no attempt to explain how Ladd impacts his conviction

[and] that Johnson only claimed with regard to 42 P.C.S. § 903(b) was that

it   “‘could   come   into   play’.”   Trial   Court   Opinion,   9/16/2015,   at   2

(unnumbered).      The trial court found itself “in the unenviable position of

having to guess as to why [Johnson] is appealing the decision of this Court.”

Id. The trial court opined Johnson “alleges no errors made by this Court,

and presents no issues sufficiently clear enough to be properly addressed by

this Court.” Id. The trial court concluded that Johnson failed to comply with

Rule 1925(b) and therefore waived his claims on appeal.

       It is well established that:

       [A] timely-filed Pa.R.A.P. 1925(b) statement statement does not
       automatically equate to issue preservation. Jiricko v. Geico
       Ins. Co., 947 A.2d 206, 210 (Pa. Super. 2008). “[T]he Pa.R.A.P.
       1925(b) statement must be sufficiently ‘concise’ and ‘coherent’
       such that the trial court judge may be able to identify the issues
       to be raised on appeal. . . .” Id.

           Rule 1925 is intended to aid trial judges in identifying and
           focusing upon those issues which the parties plan to raise
           on appeal. Rule 1925 is thus a crucial component of the


                                         -3-
J-A14018-16


         appellate process. When a court has to guess what issues
         an appellant is appealing, that is not enough for
         meaningful review. When an appellant fails adequately to
         identify in a concise manner the issues sought to be
         pursued on appeal, the trial court is impeded in its
         preparation of a legal analysis which is pertinent to those
         issues. In other words, a Concise Statement which is too
         vague to allow the court to identify the issues raised on
         appeal is the functional equivalent of no Concise
         Statement at all. While [Commonwealth v.] Lord[,]
         [553 Pa. 415, 719 A.2d 306 (1998)] and its progeny have
         generally involved situations where an appellant
         completely fails to mention an issue in his Concise
         Statement, for the reasons set forth above we conclude
         that Lord should also apply to Concise Statements which
         are so vague as to prevent the court from identifying the
         issue to be raised on appeal.

      Commonwealth v. Dowling, 2001 Pa. Super. 166, 778 A.2d
166, 778 A.2d 683, 686–687 (Pa. Super. 2001) (citations and
      quotation marks omitted).

Commonwealth v. Ray, ___ A.3d ___, ___ [2016 Pa. Super. 37, 2016 Pa.

Super. LEXIS 104] (Pa. Super. 2016).

      Here, the claims Johnson raises in his concise statement lack the

requisite specificity required by our rules of court.         See Pa. R.A.P.

1925(b)(4)(ii) (“The Statement shall concisely identify each ruling or error

that the appellant intends to challenge with sufficient detail to identify all

pertinent issues for the judge.”). Johnson does not identify any rulings of

the trial court that constituted an abuse of discretion or misapplication of the

law to support his appeal. Accordingly, we agree with the trial court that

Johnson waived appellate review. See Pa.R.A.P. 1925(b)(4).




                                     -4-
J-A14018-16


     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/10/2016




                                 -5-